DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
 	Claims 83, 87 and 90 have been amended and claims 1-79, 81-82, 84-86 and 88-89 have been canceled in the response filed 26 February 2021.  Claims 80, 83, 87 and 90-96 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.
	Applicant’s submission on 26 February 2021 of related patent applications has been received, reviewed and considered.  As they are not listed on a PTO-1449, no initialed/signed copy is being provided.
Terminal Disclaimer
The terminal disclaimer filed on 26 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of:
U.S. Patent No. 9,273,107,
U.S. Patent No. 9,878,008,
U.S. Patent No. 9,878,009,
U.S. Patent No. 9,889,177,
U.S. Patent No. 9,889,178,
U.S. Patent No. 9,895,416,
U.S. Patent No. 9,925,242,
U.S. Patent No. 9,974,833,
Application No. 15/959,054,
Application No. 16/282,002,
Application No. 16/282,029,
Application No. 16/282,086, and
Application No. 16/282,103
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 80, 83, 87 and 90-96 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647